*335Dissenting Opinion by
Mr. Justice Musmanno,
filed August 7, 1962:
A fireman, like a policeman, merits the highest commendation of the citizenry of the land because he is ever ready to jeopardize life and limb for the safety of the home, the family, and the security of the neighborhood and the community in which he discharges the vital duties of his position. It is, therefore, exceedingly regrettable that he should become involved in a legal controversy concerning the very least to which he is entitled, a proper wage. However, what is proper and what is not, is a matter to be decided in accordance with certain established legal procedures. This is necessary if the public well-being, which the fireman protects from the ravages of flame and flood, is not to be seriously damaged through the breakdown of governmental order.
The record in this case shows that the plaintiffs presented their proposition for a certain wage formula before the city council, the only body that has the authority to grant the plaintiffs that “wage formula.” It is the city council which must determine the whole wage structure of city employees because it is the council which is charged with raising the money to pay the wages. The council granted the plaintiffs a wage increase but declined to give, with the wage increase, the “wage formula” requested.
On January 27, 1961, the plaintiffs wrote a letter to the mayor of Pittsburgh asking for the invocation of the Act of June 30, 1947, P. L. 1183 (sometimes known as the Public Employees Anti-Strike Act). On February 16, 1961, they went into the Court of Common Pleas of Allegheny County seeking a writ of mandamus to compel the City to “comply with the terms of the Act of June 30, 1947, P. L. 1183, as amended, for the establishment of an arbitration panel for the adjustment of the wage rate controversy and grievance *336involving the fire fighters employed in the Burean of Fire of the City of Pittsburgh and to select its member for the arbitration panel.” (Emphasis supplied)
The city demurred and the Court of Common Pleas of Allegheny County sustained the demurrer. The plaintiffs appealed.
I respectfully submit that the suit in this case was ill-advised because it disregarded the very Act (that of 1947) on which the suit was based. The plaintiffs’ complaint makes frequent reference to “arbitration,” but it is a matter of simply reading the Act of 1947 to note that in the whole statute the word “arbitration,” or any derivative thereof, is not mentioned once. I state, again with respect, that the plaintiffs, in pursuing their action under this Act of 1947, have been apparently misled as to the substance, the letter, the spirit and the whole objective of that law. Ever since January, 1961, the plaintiffs have been calling for arbitration under the Act of 1947, when, I repeat, that Act contains not the slightest reference to arbitration.
In the plaintiffs’ letter of January 27, 1961, to the mayor of Pittsburgh they ask for the appointment of a “three man arbitration panel.” But there is no provision in the Act of 1947 for any such “arbitration panel.”
For many months now the plaintiffs have been picketing the City-County Building, which houses the offices of the mayor of Pittsburgh, carrying large signs reading: “Barr bars arbitration.” This assertion does not accord with the facts because, I repeat and emphasize, the Act of 1947 does not authorize, permit or even suggest arbitration. Mayor Barr cannot be charged with barring something he cannot legally do. No one could say that Mayor Barr bars the calling of a session of the Legislature since he has no authority to call a session of the Legislature. Equally, he has no authority, under the Act of .1947, to arbitrate the matter which is the subject of the plaintiffs’ request.
*337This whole case is built on a complete misconception of the law. I repeat, deferentially, that the firemen (for whom I have great respect because of the hazards they constantly confront in behalf of public safety) have been misadvised, miscounselled, and misdirected. Even a hasty glance at the Act of 1947 will show that its motif is “grievance procedure.” What is a grievvance? It refers to something which has already happened. A person is hurt- — physically, morally, legally —and he has a grievance. The Act of 1947 provides for an airing of grievances. Under the Act of 1947, the plaintiffs would have the right to complain, for instance, on such matters as hours of employment, working conditions, assignments, — matters which had already found expression on the tablet of time through experience and chronicle. Such hypothetical complaints would be subjects for consideration under the Act of 1947 since they would be based on events which were fait accompli. But the plaintiffs would not have the right, under the Act of 1947, to demand certain terms of employment and wages in the future„
The plaintiffs are not asking for a decision on a grievance as specified in the Act of 1947, they are asking for a “wage formula.” A wage formula applies to the future, but a grievance looks to the past.
The plaintiffs’ complaint cannot even be designated a demand for wage increase because a wage increase was accorded to them by city council before this proceeding in mandamus was initiated. What the plaintiffs are demanding is a “formula”, a formula involving collective bargaining. But collective bargaining in this case cannot be denominated a grievance.
The distinction between grievance on one hand and disputes concerning collective bargaining on the other hand is well recognized in labor law. The Supreme Court of the United States declared in Elgin, Joliet and Eastern Rwy. Co. v. Burley, 325 U. S. 711, that: “The *338difference between disputes over grievances and disputes concerning the making of collective agreements is traditional in railway labor affairs.”
The United States Circuit Court of Appeals in Hughes Tool v. National Labor Relations Board, 147 F. 2d 69, said: “Taking tbe quoted provisions together [NLRA], it is plain that collective bargaining in respect to rates of pay, wages, hours of employment and other conditions of employment which will fix for the future the rules of employment for everyone in the unit, is distinguished from ‘grievances’, which are usually the claims of individuals or small groups that their rights under the collective bargain have not been respected.”
. It will be noted from the decision of this illustrious court that “grievances” refers to rights “under the collective bargain.” But there has been no governing collective bargain in this ease in which the city agreed to give what the plaintiffs ask. Hence, there can be no grievance in its legal sense. You cannot legally complain over what you have no legal right to demand.
It is highly significant that on the same day that the Public Employees Anti-Strike Act (the one here under discussion) was passed, the Legislature enacted the Public Utility Employees Act of June 30, 1947, P. L. 1161, 43 P.S. 213.1. That Act specifically refers to the “making and maintaining of agreements concerning wages, hours and other conditions of employment through collective bargaining between public utility employers and their employes.” (Emphasis supplied) ,
But the term “collective bargaining” boldly stated in the Public Utility law is conspicuously absent from the Public Anti-Strike law. It can therefore, only be conclusively assumed, especially since both acts were enacted on the same day, that the Legislature intended to draw a distinction between a panel procedure over *339grievances and an authoritative procedure involving collective bargaining. Collective bargaining inevitably applies to wage rates, wage structures in futuro. Grievances, as I have already stated, apply to what has passed.
In addition, let it be noted that the Public Utility Employees Act spells out what the pertinent board shall consider, namely, “all pertinent factors and shall establish rates of pay and conditions of employment comparable to prevalent wage rates paid and conditions of employment maintained for the same or similar work of workers exhibiting like or similar' skills . . .” (Act of June 30, 1947, P. L. 1161, §11, 43 P.S. 213.11).
There is a complete void of any such language in the Public Employees Anti-Strike Act. This Act provides : “In order to avoid or minimize any possible controversies by making available full and adequate governmental facilities for the adjustment of grievances, the governmental agency involved, at the request of the public employes, shall set up a panel of three members, one to be selected by the employes, one by the governmental agency, and the two so selected to select a third member . . .” (Emphasis supplied).
The term “adjustment of grievances” cannot by any possible elasticity of interpretation be made to include the determination of future wages. If A goes to B and says that from then on B must pay A flOO a month and B refuses to pay as directed, certainly A has no grievance against B. A must first prove that he has the right to the flOO a month and then if it is not paid he has a grievance. The plaintiffs here have not proved that they have a right acknowledged by law to the formula they request. They have not proved any promise that they would get such a formula. Where, then, is the grievance in the legal sense, a grievance which the courts can adjudicate? The plaintiffs have expressed a desire and a hope, but this cannot warrant *340and justify a court in issuing a writ of mandamus, one of the most powerful writs known to law.
In Com. ex rel. McLaughlin n. Erie County, 375 Pa. 344, we said: “It is a fundamental principle that mandamus will not issue as a rule, where it is apparent that the writ will be futile or ineffectual by reason of the inability of the respondent to comply therewith.”
The plaintiffs have in effect filed an action which asks for a futility. As nature abhors a vacuum, the law deplores the abortive. The panel which the Majority decision has ordered formulated cannot do anything more than has already been done, namely, listen to what the plaintiffs and the city have already presented before the city council which, as I have stated, is the only authoritative tribunal which can give a decision on the “wage formula” in question. The panel, it is true, may make recommendations, but the recommendations will have no binding effect whatsoever. It should be obvious that no panel may fix salaries of Pittsburgh’s municipal employees. To permit such a procedure would be an unlawful and unconstitutional delegation of power. As we said in Richardson v. Philadelphia, 312 Pa. 173, “the salaries of municipal employees should be fixed by the body which raises the funds to pay them.”
The decision in this case resolves nothing. The object of a court adjudication is to terminate a conflict, finalize a controversy, write finis to an existing disagreement. The Court’s decision here does nothing of the kind. It provides for a panel which will sift shadows. It will labor and strive, but in the end its labor will be the labor of Sisyphus.
The Majority’s decision may unfortunately accomplish more than a mere negation. It may encourage similar actions in other municipalities of the Commonwealth, actions which may stir up disharmony and which can only end in the pursuit óf a mirage. Prob*341lems are resolved by gripping with realities and not by fencing with figures of straw.
I dissent.